DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 61-79 are pending in the application.  Claims 63-79 are newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/022357, filed 03/14/2018, and claims priority benefit of foreign application EP17382128.1, filed 03/14/2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Claims 62, 64, 69, 70, 71, 77 and 78 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 61 and 63 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2004/002483 A1.
The reference (at p. 46) discloses the compound: 
    PNG
    media_image1.png
    139
    118
    media_image1.png
    Greyscale
, which reads on the cited claims, specifically the compound of formula IV-3 (p. 2 of 24; p. 7 of 24).  This rejection is newly-made.

(Journal of Pharmaceutical Sciences (1965), 54(5):687-93).  This rejection is newly-made.
The reference (p. 689 Scheme II) discloses the compound XXIIb: 
    PNG
    media_image2.png
    119
    214
    media_image2.png
    Greyscale
, which reads on the cited claims, specifically the compound of formula V-1 (p. 4 of 24; p. 10 of 24; p. 13 of 24).
Claims 67 and 68 are rejected under 35 U.S.C. 102(a)(1) as anticipated by NENCETTI (Journal of Pharmacy and Pharmacology 2007 59:1439-1445; cited by Applicants).
The reference (at p. 1443 Figure 3) discloses compound 10: 
    PNG
    media_image3.png
    333
    159
    media_image3.png
    Greyscale
, which reads on the cited claims, specifically the compound of formula VI-1 (p. of 13 24; p. 15 of 24).  This rejection is newly-made.
Allowable Subject Matter
	Claims 72-76 and 79 are allowed.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 10/11/2021, with respect to rejection of claims 61 and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Germain have been fully considered and are persuasive.  The rejections of claims 61 and 62 over Germain have therefore been withdrawn. 

Applicant’s arguments, see REMARKS, filed 10/11/2021, with respect to rejection of claims 61 and 62 under 35 U.S.C. 103 as obvious over WO 2005/0466685 have been fully considered and are persuasive.  The rejections of claims 61 and 62 over Bolvin have therefore been withdrawn.
However, upon further consideration, new rejections of claims 61, 63, and 65-68 have been made herein under 35 U.S.C. 102(a)(1) as anticipated by WO 2004/002483 A1 (claims 61 and 63) and/or Zalucky (claims 61, 65 and 66) or Nencetti (claims 67 and 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625